DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 24, 26-27, 37, 43, and 49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. 2017/0366199 to Ge et al. (hereinafter Ge).

In regard claims 24, 37, 43, and 49, Ge teaches or discloses a method for wireless communication, comprising:
an encoder that generates codewords is indicated at 212, where the frozen bits are all set to 0, and the circled “+” symbols represent modulo 2 addition. For the example of FIG. 2, an N=8-bit input vector is formed from K=4 information bits and N−K=4 frozen bits. Codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder);
selecting a first rate matching scheme of a plurality of rate matching schemes for decoding the codeword based at least in part on one or more parameters associated with the transmission (see paragraph [0247], these operations could include receiver/decoder-side rate matching operations also known as de-rate-matching operations, such as de-puncturing and/or de-shortening to reverse puncturing/shortening that was applied at an encoder/ transmitter side);
identifying a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits (see paragraphs [0045], and [0056], the frozen bits can be set to any value so long as the value and location of the frozen bits is known to both the encoder and the decoder. During decoding of a codeword encoded from an input vector, the locations and values of frozen bits in the input vector are treated as known. For descriptive simplicity, bits of the input vector that are not known to the decoder in advance will be referred to as “unknown” bits. For example, the information bits including the CRC bits are unknown bits); and
decoding the codeword according to the polar code and the first rate matching scheme to obtain the information bit vector at the set of bit locations (see paragraph [0247], like the decoder module 2506 and the code processing module 2510, the pre-decoding processing module 2514 is implemented in circuitry, such as a processor, that is configured to perform pre-decoding operations. These operations could include receiver/decoder-side rate matching operations also known as de-rate-matching operations, such as de-puncturing and/or de-shortening to reverse puncturing/shortening that was applied at an encoder/transmitter side).

In regard claim 26, Ge teaches or discloses the method of claim 24, wherein the one or more parameters associated with the transmission comprise one or more of: the number of information bits in the information bit vector (see paragraphs [0054], [0058]); the first number of bits; a mother code length for polar codes of the transmission; a ratio of the number of information bits and the first number of bits or a coding rate; a ratio of the first number of bits and the mother code length; or any combination thereof (see paragraphs [0042], [0043], [0054], [0058], [0060], [0074], [0078], [0081], [0123], [0151], and [0166]).

In regard claim 27, Ge teaches or discloses the method of claim 24, wherein the plurality of rate matching schemes comprise one or more of: 
a first rate matching scheme that adjusts the number of information bits m the information bit vector; 
a second rate matching scheme that adjusts a block size of input data (see paragraphs [0238], and [0247], these post-encoding operations could include rate-matching operations such as puncturing, shortening and/or interleaving, for example);
 a third rate matching scheme interlaces portions of two or more input data blocks; or
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10-12, 17-18, 24, 26-27, 34, 36-37, 40, 42-43, 46, 48, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. 2017/0366199 to Ge et al. (hereinafter Ge) in view of US Pub. 2015/0091742 to Ionita et al. (hereinafter Ionita). 

In regard claim 1, Ge teaches or discloses a method for wireless communication, comprising:
identifying an information bit vector comprising a number of information bits to be encoded using a polar code (see paragraph [0045], the input vector u is composed of information bits and fixed or frozen bits. In the specific, N=8, so the input vector u is an 8-bit vector, and the codeword x is an 8-bit vector);
identifying a first number of bits of a codeword generated from the information bit vector to be transmitted, identifying a set of bit locations of the polar code for the number of  an encoder that generates codewords is indicated at 212, where the frozen bits are all set to 0, and the circled “+” symbols represent modulo 2 addition. For the example of FIG. 2, an N=8-bit input vector is formed from K=4 information bits and N−K=4 frozen bits. Codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder),
wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage (see paragraphs [0045], [0056], [0091], [0101], and [0131], the frozen bits can be set to any value so long as the value and location of the frozen bits is known to both the encoder and the decoder. Since a UE does not know in advance the precise location of the DCI message(s) intended for it in a subframe, the UE relies on blind detection, where the UE searches the potential candidate locations of the subframe where its DCI message(s), if any, may have been transmitted), 
assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage (see paragraphs [0071], [0128], [0166], [0167], and [0168], polar codes have a property that as code length increases to infinity, bit-channels (also referred to as sub-channels) polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). In encoding, input bits are assigned or allocated to sub-channels, and in general more reliable sub-channels are assigned or allocated to information bits, including input bits and CRC bits. Less reliable sub-channels are assigned or allocated to frozen bits), 
wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping between one or more of a mother polar code length for the codeword (see paragraphs [0005], a channel code that is proven to achieve the capacity of symmetric channels. Polarization refers to a coding property that, as code length increases to infinity, bit-channels also referred to as sub-channels polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). The polarization phenomenon appears over the sub-channels. Some sub-channels have high capacity, and some sub-channels have low capacity. Polar codes have a property that as code length increases to infinity, bit-channels (also referred to as sub-channels) polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). In encoding, input bits are assigned or allocated to sub-channels, and in general more reliable sub-channels are assigned or allocated to information bits, including input bits and CRC bits. Less reliable sub-channels are assigned or allocated to frozen bits),
the first number of bits, or a plurality of predetermined transmission capacity factors (see paragraphs [0054], [0078], [0148], and [0291], starting with a number of input bits, a CRC is determined or calculated and appended to the input bits to produce a set of K information bits including the input bits and the CRC bits. Code construction involves determining a code rate (the number of information bits K, or how many sub-channels are to carry information bits) and selecting the particular K sub-channels among the N available sub-channels that are to carry information bits),
encoding the information bit vector according to the set of bit locations using the polar code to obtain the codeword (see paragraphs [0045], and [0056], codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder. Decoders for decoding polar codes are referred to as polar decoders. Frozen bits are set to zero. However, frozen bits could be set to other bit values that are known to both an encoder and a decoder. In theory, the frozen bits can be set to any value so long as the value and location of the frozen bits is known to both the encoder and the decoder);
rating matching the codeword to the first number of bits (see paragraphs [0083], [0238], and [0247], these operations could include receiver/decoder-side rate matching operations also known as de-rate-matching operations, such as de-puncturing and/or de-shortening to reverse puncturing/shortening that was applied at an encoder/transmitter side, for example); and
transmitting the rate matched codeword over a wireless channel (see paragraphs [0083], [0238], and [0247], the post-encoding processing module 2414 derives a puncturing or shortening scheme from a puncturing or shortening scheme that is to be applied to a codeword prior to transmission).
Ge may not explicitly teach or disclose wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code.
However, Ionita teaches or discloses wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code (see paragraph [0030], a multilevel coding approach uses one or more binary alphabet polar codes (each possibly with a different code parameter or configuration such as code rate or frozen bit locations) with one or more wireless or other communication channels, such as one or more AWGN channels. one or more channels can be partitioned into m bit levels (also called "bit channels"), which are typically identified based on the bit position of the symbol word (symbol mapper input). The rate of a polar code for a particular bit channel can be selected using knowledge of the Euclidian distance for a bit level in a corresponding multilevel pulse amplitude modulation (M-PAM) scheme, assuming bits in lower bit levels are decoded correctly and known).


In regard claim 2, Ge teaches or discloses the method of claim 1, wherein: the transmission capacity factor is based at least in part on a ratio of the first number of bits to the mother polar cade length for the codeword (see paragraphs [0042], [0074], and [0166], code length N of a polar code is power of 2. Polar codes have a property that as code length increases to infinity, bit-channels (also referred to as sub-channels) polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). In encoding, input bits are assigned or allocated to sub-channels, and in general more reliable sub-channels are assigned or allocated to information bits, including input bits and CRC bits. Less reliable sub-channels are assigned or allocated to frozen bits).

In regard claims 17, 36, 42, and 48, Ge teaches or discloses a method for wireless communication, comprising: 
receiving a first number of bits of a codeword over a wireless channel, wherein the codeword is encoded using a polar code and is generated from an information bit vector comprising a number of information bits (see paragraphs [0045], [0054], [0056], [0058], [0075], [0083], [0103], and [0191]);
an encoder that generates codewords is indicated at 212, where the frozen bits are all set to 0, and the circled “+” symbols represent modulo 2 addition. For the example of FIG. 2, an N=8-bit input vector is formed from K=4 information bits and N−K=4 frozen bits. Codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder), wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage (see paragraphs [0045], [0056], [0091], [0101], and [0131], the frozen bits can be set to any value so long as the value and location of the frozen bits is known to both the encoder and the decoder. Since a UE does not know in advance the precise location of the DCI message(s) intended for it in a subframe, the UE relies on blind detection, where the UE searches the potential candidate locations of the subframe where its DCI message(s), if any, may have been transmitted) and assigning portions of the number of information bits to a first bit-channel partition and a second bit-channel partition of the first order polarization stage (see paragraphs [0071], [0128], [0166], [0167], and [0168], polar codes have a property that as code length increases to infinity, bit-channels (also referred to as sub-channels) polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). In encoding, input bits are assigned or allocated to sub-channels, and in general more reliable sub-channels are assigned or allocated to information bits, including input bits and CRC bits. Less reliable sub-channels are assigned or allocated to frozen bits), wherein a capacity of the plurality of bit-channels of the first order polarization stage is based at least in part on a transmission capacity factor determined according to a mapping between one or more of a mother polar code length for the codeword (see paragraphs [0005], [0077], and [0166], a channel code that is proven to achieve the capacity of symmetric channels. Polarization refers to a coding property that, as code length increases to infinity, bit-channels also referred to as sub-channels polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). The polarization phenomenon appears over the sub-channels. Some sub-channels have high capacity, and some sub-channels have low capacity. Polar codes have a property that as code length increases to infinity, bit-channels (also referred to as sub-channels) polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). In encoding, input bits are assigned or allocated to sub-channels, and in general more reliable sub-channels are assigned or allocated to information bits, including input bits and CRC bits. Less reliable sub-channels are assigned or allocated to frozen bits),
the first number of bits, or a plurality of predetermmed transmission capacity factors (see paragraphs [0054], [0078], [0148], and [0291], starting with a number of input bits, a CRC is determined or calculated and appended to the input bits to produce a set of K information bits including the input bits and the CRC bits. Code construction involves determining a code rate (the number of information bits K, or how many sub-channels are to carry information bits) and selecting the particular K sub-channels among the N available sub-channels that are to carry information bits); and
decoding the codeword according to the polar code to obtain the information bit vector at the set of bit locations (see paragraphs [0045], [0054], [0056], [0058], [0117], and [0215], the input vector u is composed of information bits and fixed or frozen bits. N=8, so the input vector u is an 8-bit vector, and the codeword x is an 8-bit vector. The input vector has frozen bits in positions 0, 1, 2 and 4, and has information bits at positions 3, 5, 6, and 7. During decoding of a codeword encoded from an input vector, the locations and values of frozen bits in the input vector are treated as known. For descriptive simplicity, bits of the input vector that are not known to the decoder in advance will be referred to as “unknown” bits).
Ge may not explicitly teach or disclose wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage
However, Ionita teaches or discloses wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage (see paragraph [0030], a multilevel coding approach uses one or more binary alphabet polar codes (each possibly with a different code parameter or configuration such as code rate or frozen bit locations) with one or more wireless or other communication channels, such as one or more AWGN channels. one or more channels can be partitioned into m bit levels (also called "bit channels"), which are typically identified based on the bit position of the symbol word (symbol mapper input). The rate of a polar code for a particular bit channel can be selected using knowledge of the Euclidian distance for a bit level in a corresponding multilevel pulse amplitude modulation (M-PAM) scheme, assuming bits in lower bit levels are decoded correctly and known).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and methods for error detection coding of Ge by including wherein the set of bit locations is determined based at least in part on partitioning of a plurality of bit-channels of the polar code for a first order polarization stage suggested by Ionita. This modification would provide to identify a target error rate associated with a multilevel 

In regard claim 18, Ge teaches or discloses the method of claim 17, wherein:
the transmission capacity factor is based at least in part on a ratio of the first number of bits to the mother polar code length for the codeword (see paragraphs [0042], [0074], and [0166], code length N of a polar code is power of 2. Polar codes have a property that as code length increases to infinity, bit-channels (also referred to as sub-channels) polarize and their capacities approach either zero (completely noisy channel) or one (completely perfect channel). In encoding, input bits are assigned or allocated to sub-channels, and in general more reliable sub-channels are assigned or allocated to information bits, including input bits and CRC bits. Less reliable sub-channels are assigned or allocated to frozen bits).



Claims 8, 10, 11, 12, 34, 40, and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Ge in view of US Pub. 2021/0143843 to Nimbalker et al. (hereinafter Nimbalker).

In regard claims 8, 34, 40, and 46, Ge teaches or discloses a method for wireless communication, comprising:
identifying an information bit vector comprising a number of information bits to be encoded using a polar code (see paragraphs [0045], [0050], [0053], and [0054], the input vector u is composed of information bits and fixed or frozen bits. The input vector has frozen bits in positions 0, 1, 2 and 4, and has information bits at positions 3, 5, 6, and 7. The input vector u is composed of information bits and fixed or frozen bits. In the specific, N=8, so the input vector u is an 8-bit vector, and the codeword x is an 8-bit vector. The remaining (N−K) frozen bits are inserted to produce an N-bit input vector, where N is a power of 2 in an Arikan polar code. In the case of a polar code, the input vector is then multiplied by a generator matrix for a polar code to produce an N-bit codeword); 
	identifying one or more transmission parameters for a codeword to be generated from the information bit vector using the polar code (see paragraphs [0045], [0051], [0054], [0075], [0086], and [0142], an encoder that generates codewords is indicated at 212, where the frozen bits are all set to 0, and the circled “+” symbols represent modulo 2 addition. A n N=8-bit input vector is formed from K=4 information bits and N−K=4 frozen bits. Codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder);
selecting a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters (see paragraph [0054], starting with a number of input bits, a CRC is determined or calculated and appended to the input bits to produce a set of K information bits including the input bits and the CRC bits. The remaining (N−K) frozen bits are inserted to produce an N-bit input vector, where N is a power of 2 in an Arikan polar code. In the case of a polar code, the input vector is then multiplied by a generator matrix for a polar code to produce an N-bit codeword);
identifying a set of bit locations of the polar code for the number of information bits based at least in part on the first number of bits and the number of information bits (see an encoder that generates codewords is indicated at 212, where the frozen bits are all set to 0, and the circled “+” symbols represent modulo 2 addition. For the example of FIG. 2, an N=8-bit input vector is formed from K=4 information bits and N−K=4 frozen bits. Codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder);
encoding the information bit vector according to the set of bit locations using the polar code (see paragraphs [0045], and [0056], codes of this form are referred to as polar codes and the encoder is referred to as a polar encoder. Decoders for decoding polar codes are referred to as polar decoders. Frozen bits are set to zero. However, frozen bits could be set to other bit values that are known to both an encoder and a decoder. In theory, the frozen bits can be set to any value so long as the value and location of the frozen bits is known to both the encoder and the decoder);
rating matching the codeword to the first number of bits using the first rate matching scheme (see paragraphs [0083], [0238], and [0247], these operations could include receiver/ decoder-side rate matching operations also known as de-rate-matching operations, such as de-puncturing and/or de-shortening to reverse puncturing/shortening that was applied at an encoder/transmitter side, for example); and
transmitting the rate matched codeword over the wireless channel (see paragraphs [0083], [0238], and [0247], the post-encoding processing module 2414 derives a puncturing or shortening scheme from a puncturing or shortening scheme that is to be applied to a codeword prior to transmission).
Ge may not explicitly teach or disclose selecting a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching 
However, Nimbalker teaches or discloses selecting a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters (see paragraphs [0040], [0041], [0047], [0051], [0055], [0075], [0086], [0142], and [0161], for data block sizes K of 61 bits, 62 bits, and 63 bits, the data bits (“I”) may be padded with filler bits having a predetermined value known to both the transmitting side and the receiving side (e.g., with “0”) in order to form a padded data block having a size of 60 bits. For block sizes (e.g., numbers of data bits) between 40 and 100 bits, to support coded sequences of lengths of {576,288,144,72} (which may be obtained, for example, by Polar coding and rate-matching), numbers of combinations of rates and/or lengths may be approximately 60×4=120 combinations. Hardware processing circuitry 700 may comprise an interface for sending a transmission based on the Polar codeword to a transmission circuitry).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and method for error detection coding of Ge by including selecting a first rate matching scheme for determining a first number of bits of the codeword to be transmitted, the first rate matching scheme being selected from a plurality of rate matching schemes based at least in part on the one or more transmission parameters suggested by Nimbalker. This modification would provide to reduce a complexity of code and/or storage and/or decoder implementations read on paragraph [0018].

In regard claim 10, Ge teaches or discloses the method of claim 8, wherein: 
or a coding rate, a ratio of the first number of bits and the mother cade length, or any combination thereof (see paragraphs [0042], [0043], [0054], [0058], [0060], [0074], [0078], [0081], [0123], [0151], and [0166]).

In regard claim 11, Ge teaches or discloses the method of claim 8, wherein the plurality of rate matching schemes comprise one or more of: 
a first rate matching scheme that adjusts the number of information bits in the information bit vector; 
a second rate matching scheme that adjusts a block size of input data (see paragraphs [0238], and [0247], these post-encoding operations could include rate-matching operations such as puncturing, shortening and/or interleaving, for example);
a third rate matching scheme that interlaces portions of two or more input data blocks; or
a fourth rate matching scheme that has one or more non-interlaced input data blocks and that interlaces two or more other input data blocks.

In regard claim 12, Ge may not explicitly teach or disclose the method of claim 8, wherein the selecting the first rate matching scheme is based on one or more of: 
a value of a first parameter of the one or more transmission parameters relative to a first threshold value for the first parameter;

a value of a coding rate of the codeword; or
whether a value of each of the one or more transmission parameters belongs to a set of values associated with each rate matching scheme of the plurality of rate matching schemes. 
However, Nimbalker teaches or discloses a value of a coding rate of the codeword (see paragraph [0051], the Polar code parameter set (e.g., as determined by the Polar encoder parameter set determination unit) may be provided to a Polar encoder, which may output a Polar codeword having a number N of bits. A rate-matching unit may then take the Polar codeword having N bits as an input and may form a transmitted codeword having a desired number of bits M for transmission). 	Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify an apparatus and method for error detection coding of Ge by including a value of a coding rate of the codeword suggested by Nimbalker. This modification would provide to reduce a complexity of code and/or storage and/or decoder implementations read on paragraph [0018].


Allowable Subject Matter
Claims 13-16, 29-33, 35, 38, 39, 41, 44, 45, 47, and 50 are allowed.
Claims 3-7, 9, 19-23, 25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notes:
Please note even if the examiner has cited pertinent portions of the reference(s) (for instant, figures, paragraph numbers and/or column and line numbers) for the convenience of the applicant, other portions in each the reference may also teach the claim limitations. Therefore, the reference(s) should be considered in its entirety with respect to the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




Date: 12/30/2021




/PHIRIN SAM/Primary Examiner, Art Unit 2476